Exhibit 10.2

EXECUTION VERSION



REGISTRATION RIGHTS AGREEMENT

Dated as of August 7, 2006,

by and among

U.S. Shipping Partners L.P. and U.S. Shipping Finance Corp.

as the Issuers

each of the Guarantors party hereto

and

Lehman Brothers Inc. and CIBC World Markets Corp.

as the Initial Purchasers



--------------------------------------------------------------------------------





                    This Registration Rights Agreement (this “Agreement”) is
made and entered into as of August 7, 2006, by and among U.S. Shipping Partners
L.P., a Delaware limited partnership (together with any successor entity, herein
referred to as the “Company”), U.S. Shipping Finance Corp., a Delaware
corporation (“Finance Corp.”, and together with the Company, (the “Issuers”),
each entity listed on Schedule I hereto (each a “Guarantor”, and collectively,
the “Guarantors”), Lehman Brothers Inc. and CIBC World Markets Corp. (each an
“Initial Purchaser”, and collectively, the “Initial Purchasers”), each of whom
has agreed to purchase the Issuers’ $100,000,000 aggregate principal amount of
13% Senior Secured Notes due 2014 (the “Notes”) pursuant to the Purchase
Agreement (as defined below).

                    This Agreement is made pursuant to the Purchase Agreement,
dated August 7, 2006, (the “Purchase Agreement”), by and among the Issuers, the
Guarantors and the Initial Purchasers.  In order to induce the Initial
Purchasers to purchase the Notes, the Issuers and the Guarantors have agreed to
provide the registration rights set forth in this Agreement.  The execution and
delivery of this Agreement is a condition to the obligations of the Initial
Purchasers set forth in Section 8(m) of the Purchase Agreement.  Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
them in the Indenture, dated the date hereof (the “Indenture”) among the
Issuers, the Guarantors and Wells Fargo Bank, N.A., as Trustee, relating to the
Notes and the Exchange Notes (as defined below).

                    The parties hereby agree as follows:

SECTION 1.  DEFINITIONS

                    As used in this Agreement, the following capitalized terms
shall have the following meanings:

                    Act:  The Securities Act of 1933, as amended.

                    Affiliate:  As defined in Rule 144 of the Act.

                    Applicable Period:  As defined in Section 3(c) hereof.

                    Broker-Dealer:  Any broker or dealer registered under the
Exchange Act.

                    Business Day:  A day other than a Saturday or Sunday or any
day on which banking institutions in The City of New York are authorized or
obligated by law to close.

                    Certificated Securities:  Definitive Notes, as defined in
the Indenture.

                    Closing Date:  The date of this Agreement.

                    Commission:  The U.S. Securities and Exchange Commission.

                    Consummate: An Exchange Offer shall be deemed “Consummated”
for purposes of this Agreement upon the occurrence of (a) the filing and
effectiveness under the Act of the Exchange Offer Registration Statement
relating to the Exchange Notes to be issued in the

2



--------------------------------------------------------------------------------





Exchange Offer, (b) the maintenance of such Exchange Offer Registration
Statement continuously effective and the keeping of the Exchange Offer open for
a period not less than the period required pursuant to Section 3(b) hereof and
(c) the delivery by the Issuers to the registrar under the Indenture of Exchange
Notes in the same aggregate principal amount as the aggregate principal amount
of Notes tendered by Holders thereof pursuant to the Exchange Offer.

                    Consummation Deadline:  As defined in Section 3(b)(ii)
hereof.

                    Exchange Act:  The U.S. Securities Exchange Act of 1934, as
amended.

                    Exchange Notes:  $100,000,000 aggregate principal amount of
the Issuers’ 13% Senior Secured Notes due 2014, registered under the Act, to be
issued pursuant to the Indenture:  (i) in the Exchange Offer or (ii) as
contemplated by Section 4 hereof.

                    Exchange Offer:  The exchange and issuance by the Issuers of
a principal amount of Exchange Notes (which shall be registered pursuant to the
Exchange Offer Registration Statement) equal to the outstanding principal amount
of Notes that are tendered by such Holders in connection with such exchange and
issuance.

                    Exchange Offer Effectiveness Deadline:  As defined in
Section 3(a)(ii) hereof.

                    Exchange Offer Filing Deadline:  As defined in Section
3(a)(i) hereof.

                    Exchange Offer Registration Statement:  The Registration
Statement relating to the Exchange Offer, including the related Prospectus.

                    Exempt Resales:  The transactions in which the Initial
Purchasers propose to sell the Notes to certain “qualified institutional
buyers,” as such term is defined in Rule 144A under the Act and pursuant to
Regulation S under the Act.

                    Holders:  As defined in Section 2 hereof.

                    Interest Payment Date:  As defined in the Notes and the
Exchange Notes.

                    Note:  As defined in the preamble hereof.

                    Person:  As defined in the Indenture.

                    Prospectus:  The prospectus included in a Registration
Statement at the time such Registration Statement is declared effective, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

                    Recommencement Date:  As defined in Section 6(e) hereof.

                    Registration Default:  As defined in Section 5 hereof.

                    Registration Statement:  Any registration statement of the
Issuers and the Guarantors relating to (a) an offering of Exchange Notes and
related Subsidiary Guarantees

3



--------------------------------------------------------------------------------





pursuant to an Exchange Offer or (b) the registration for resale of Transfer
Restricted Securities pursuant to the Shelf Registration Statement, in each case
(i) that is filed pursuant to the provisions of this Agreement and (ii)
including the Prospectus included therein, all amendments and supplements
thereto (including post-effective amendments) and all exhibits and material
incorporated by reference therein.

                    Regulation S:  Regulation S promulgated under the Act.

                    Rule 144:  Rule 144 promulgated under the Act.

                    Shelf Registration Statement:  As defined in Section 4(a)(x)
hereof.

                    Shelf Registration Effectiveness Deadline:  As defined in
Section 4(a)(x) hereof.

                    Shelf Registration Filing Deadline:  As defined in Section
4(a)(y) hereof.

                    Subsidiary Guarantees:  The guarantees of the Notes and the
Exchange Notes of the Guarantors under the Indenture, as amended from time to
time.

                    Suspension Notice:  As defined in Section 6(e) hereof.

                    TIA:  The U.S. Trust Indenture Act of 1939, as amended, and
the rules and regulations of the Commission thereunder, as in effect on the date
the Indenture is qualified under the TIA.

                    Transfer Restricted Securities:  (i) Each Note and the
related Subsidiary Guarantees, until the earliest to occur of (a) the date on
which such Note has been exchanged by a Person other than a Broker-Dealer for an
Exchange Note in the Exchange Offer and is entitled to be resold to the public
by such Person without complying with the prospectus delivery requirements of
the Act, (b) the date on which such Note has been effectively registered under
the Act and sold or otherwise disposed of in accordance with a Shelf
Registration Statement, (c) the date on which such Note is eligible to be
distributed to the public pursuant to Rule 144(k) under the Act or otherwise may
be resold without restriction under federal securities laws, or (d) the date on
which such Note ceases to be outstanding, and (ii) each Exchange Note and the
related Subsidiary Guarantees acquired by a Broker-Dealer in the Exchange Offer
of a Note for an Exchange Note, until the date on which such Exchange Note is
sold to a purchaser who received from such Broker-Dealer on or prior to the date
of such sale a copy of the Prospectus contained in the Exchange Offer
Registration Statement.

                    Underwritten Registration or Underwritten Offering:  A
registration in which securities of the Issuers are sold to an underwriter for
reoffering to the public.

SECTION 2.  HOLDERS

                    A Person is deemed to be a holder of Transfer Restricted
Securities (each, a “Holder”) whenever such Person owns Transfer Restricted
Securities.

4



--------------------------------------------------------------------------------





SECTION 3.  REGISTERED EXCHANGE OFFER

                    (a)          Unless the Exchange Offer shall not be
permitted by applicable federal law (after the procedures set forth in Section
6(a)(i) hereof have been complied with), the Issuers shall (i) cause the
Exchange Offer Registration Statement to be filed with the Commission on or
prior to 180 days after (or if the 180th day is not a business day, the first
day thereafter) the Closing Date (such 180th day being the “Exchange Offer
Filing Deadline”), (ii) use their reasonable best efforts to cause such Exchange
Offer Registration Statement to be declared effective under the Securities Act
within 360 days after the Closing Date (the “Exchange Offer Effectiveness
Deadline”), (iii) in connection with the foregoing, (A) file all pre-effective
amendments to such Exchange Offer Registration Statement as may be necessary in
order to cause it to become effective, (B) file, if applicable, a post-effective
amendment to such Exchange Offer Registration Statement pursuant to Rule 430A
under the Act and (C) cause all necessary filings, if any, in connection with
the registration and qualification of the Exchange Notes to be made under the
Blue Sky laws of such jurisdictions as are necessary to permit Consummation of
the Exchange Offer, and (iv) as soon as practicable upon the effectiveness of
such Exchange Offer Registration Statement, commence and Consummate the Exchange
Offer.  The Exchange Offer Registration Statement shall be on the appropriate
form permitting (i) registration of the Exchange Notes to be offered in exchange
for the Notes that are Transfer Restricted Securities and (ii) resales of
Exchange Notes by Broker-Dealers that tendered into the Exchange Offer Notes
that such Broker-Dealer acquired for its own account as a result of market
making activities or other trading activities (other than Notes acquired
directly from the Issuers or any of their Affiliates) as contemplated by Section
3(c) hereof.

                    (b)          The Issuers and the Guarantors shall use their
respective reasonable best efforts to cause the Exchange Offer Registration
Statement to be effective continuously, and shall keep the Exchange Offer open
for a period of not less than the minimum period required under applicable
federal and state securities laws to Consummate the Exchange Offer; provided,
however, that in no event shall such period be less than 20 Business Days after
the date notice of the Exchange Offer is mailed to the Holders. The Issuers and
the Guarantors shall use their respective reasonable best efforts to cause the
Exchange Offer to be Consummated on the earliest practicable date after the
Exchange Offer Registration Statement has become effective, but in no event
later than 40 days (or if the 40th day is not a business day, the first day
thereafter) after the Exchange Offer Registration Statement has been declared
effective (the “Consummation Deadline”) and to issue Exchange Notes in exchange
for all Notes tendered prior thereto. The Issuers and the Guarantors shall cause
the Exchange Offer to comply with all applicable federal and state securities
laws.  No securities other than the Exchange Notes and the related Subsidiary
Guarantees shall be included in the Exchange Offer Registration Statement.

                    (c)          The Issuers and the Guarantors shall include a
“Plan of Distribution” section in the Prospectus contained in the Exchange Offer
Registration Statement and indicate therein that any Broker-Dealer who holds
Transfer Restricted Securities that were acquired for the account of such
Broker-Dealer as a result of market-making activities or other trading
activities (other than Notes acquired directly from the Issuers or any Affiliate
of the Issuers), may exchange such Transfer Restricted Securities pursuant to
the Exchange Offer.  Such “Plan of Distribution” section shall also contain all
other information with respect to such sales by such Broker-Dealers that the
Commission may require in order to permit such sales pursuant thereto,

5



--------------------------------------------------------------------------------





but such “Plan of Distribution” shall not name any such Broker-Dealer or
disclose the amount of Transfer Restricted Securities held by any such
Broker-Dealer, except to the extent required by the Commission as a result of a
change in policy, rules or regulations after the date of this Agreement.

                    Because such Broker-Dealer may be deemed to be an
“underwriter” within the meaning of the Act and must, therefore, deliver a
prospectus meeting the requirements of the Act in connection with its initial
sale of any Exchange Notes received by such Broker-Dealer in the Exchange Offer,
the Issuers and the Guarantors shall permit the use of the Prospectus contained
in the Exchange Offer Registration Statement by such Broker-Dealer to satisfy
such prospectus delivery requirement.  To the extent necessary to ensure that
the Prospectus contained in the Exchange Offer Registration Statement is
available for sales of Exchange Notes by Broker-Dealers, the Issuers and the
Guarantors agree to use their respective reasonable best efforts to keep the
Exchange Offer Registration Statement continuously effective, supplemented,
amended and current as required by and subject to the provisions of Section 6(a)
and (c) hereof and in conformity with the requirements of this Agreement, the
Act and the policies, rules and regulations of the Commission as announced from
time to time, for a period beginning on the date on which the Exchange Offer is
Consummated and ending on the date that is 180 days following the date that the
Exchange Offer became effective (the “Applicable Period”), or such shorter
period as will terminate when all Transfer Restricted Securities covered by such
Registration Statement have been sold pursuant thereto.  The Issuers shall
provide sufficient copies of the latest version of such Prospectus to such
Broker-Dealers, promptly upon request, and in no event later than one day after
such request, at any time during the Applicable Period (or such shorter period
as provided in the foregoing sentence) in order to facilitate resales.

                    (d)          The Issuers and Guarantors shall be entitled to
close the Exchange Offer 20 Business Days after it commences, provided that they
have accepted all Notes theretofore validly tendered in accordance with the
terms of the Exchange Offer.

SECTION 4.  SHELF REGISTRATION

                    (a)          Shelf Registration.  If (i) due to any change
in law or applicable interpretation thereof by the Commission’s staff, the
Issuers and the Guarantors are not permitted to effect the Exchange Offer; (ii)
an Initial Purchaser notifies the Issuers following the consummation of the
Exchange Offer that any Note held by such Initial Purchaser is not eligible to
be exchanged for Exchange Notes; (iii) any Holder of Transfer Restricted
Securities notifies the Issuers on or prior to the 60th Business Day following
the Consummation of the Exchange Offer that (A) such Holder was prohibited by
applicable law or Commission policy from participating in the Exchange Offer or
(B) such Holder may not resell the Exchange Notes acquired by it in the Exchange
Offer to the public without delivering a prospectus and the Prospectus contained
in the Exchange Offer Registration Statement is not appropriate or available for
such resales by such Holder or (C) such Holder is a Broker-Dealer and holds
Notes acquired directly from the Issuers or any of their Affiliates, then the
Issuers and the Guarantors shall:

 

(x)          file a shelf registration statement pursuant to Rule 415 under the
Act with the Commission covering resales of the Notes or the Exchange Notes, as
the case

6



--------------------------------------------------------------------------------





 

may be (which may be an amendment to the Exchange Offer Registration Statement
(together with any amendments thereto, and including any documents incorporated
by reference therein, the “Shelf Registration Statement”)) relating to all
Transfer Related Securities, on or prior to the 90th day  (or if the 90th day is
not a business day, the first day thereafter)after the date on which the
obligation to file a shelf registration statement arises (the “Shelf
Registration Filing Deadline”);

 

 

 

(y)          use their reasonable best efforts to cause the Shelf Registration
Statement to be declared effective under the Securities Act on or prior to the
210th day  (or if the 210th day is not a business day, the first day thereafter)
after the date on which the obligation to file a Shelf Registration Statement
arises (the “Shelf Registration Effectiveness Deadline”); and

 

 

 

(z)          to the extent necessary to ensure that the Shelf Registration
Statement is available for sales of Transfer Restricted Securities by the
Holders thereof entitled to the benefit of this Section 4(a) and the other
securities required to be registered therein pursuant to Section 6(b)(ii)
hereof, the Issuers and the Guarantors shall use their respective reasonable
best efforts to keep any Shelf Registration Statement required by this Section
4(a) continuously effective, supplemented, amended and current as required by
and subject to the provisions of Sections 6(b) and (c) hereof and in conformity
with the requirements of this Agreement, the Act and the policies, rules and
regulations of the Commission as announced from time to time, until the until
the earliest of (A) the time when the notes covered by the Shelf Registration
Statement can be sold pursuant to Rule 144 without any limitations under
clause (c), (e), (f) and (h) of Rule 144, (B) two years from the Closing Date
and (C) the date on which all Transfer Restricted Securities covered by such
Shelf Registration Statement have been sold pursuant thereto.

                    (b)          Provision by Holders of Certain Information in
Connection with the Shelf Registration Statement.  No Holder of Transfer
Restricted Securities may include any of its Transfer Restricted Securities in
any Shelf Registration Statement pursuant to this Agreement unless and until
such Holder furnishes to the Issuers in writing, within a reasonable time after
receipt of a request therefor, the information specified in Item 507 or 508 of
Regulation S-K, as applicable, of the Act for use in connection with any Shelf
Registration Statement or Prospectus or preliminary Prospectus included therein.
In addition, the Issuers may exclude from such Shelf Registration Statement the
Transfer Restricted Securities of any Holder that fails to furnish such
information regarding th e Holder and the distribution of such Transfer
Restricted Securities as the Issuers may from time to time reasonably require
for inclusion in such Shelf Registration Statement, including requiring such
Holder to properly complete and execute any selling security holder notice and
questionnaires, and any amendments or supplements thereto, as the Issuers may
reasonably deem necessary or appropriate. No Holder of Transfer Restricted
Securities shall be entitled to Liquidated Damages pursuant to Section 5 hereof
unless and until such Holder shall have provided all such information.  By its
acceptance of Transfer Restricted Securities, each Holder agrees to promptly
furnish additional information required to be disclosed in order to make the
information previously furnished to the Issuers by such Holder not materially

7



--------------------------------------------------------------------------------





misleading and to be bound by all of the provisions of this Agreement applicable
to such Holder, including the indemnity contemplated in Section 8(b) hereof.

SECTION 5.  LIQUIDATED DAMAGES

If (i) the Issuers and the Guarantors fail to file the Exchange Offer
Registration Statement with the Commission on or prior to the Exchange Offer
Filing Deadline, (ii) the Exchange Offer Registration Statement is not declared
effective by the Commission on or prior to the Exchange Offer Effectiveness
Deadline, (iii) the Exchange Offer has not been Consummated on or prior to the
Consummation Deadline, (iv) any Shelf Registration Statement required to be
filed pursuant to Section 4(a) hereof is not filed with the Commission on or
prior to the Shelf Registration Filing Deadline, (v) any Shelf Registration
Statement required to be filed pursuant to Section 4(a) hereof has not been
declared effective on or prior to the Shelf Registration Effectiveness Deadline,
or (vi) any registration statement required by this Agreement is filed and
declared effective but shall thereafter cease to be effective or fail to be
usable for its intended purpose during the period required by this Agreement
without being succeeded within five Business Days by a post-effective amendment
to such Registration Statement that cures such failure and that is itself
declared effective within ten Business Days of filing such post-effective
amendment (each such event referred to in clauses (i) through (vi) a
“Registration Default”), then the Issuers and the Guarantors hereby jointly and
severally agree to pay to each Holder of Transfer Restricted Securities affected
thereby liquidated damages, from and including the date on which any such
Registration Default shall occur to but excluding the date on which all
Registration Defaults have been cured, in an amount equal to 0.25% per annum per
$1,000 in principal amount of Transfer Restricted Securities held by such Holder
for the first 90-day period immediately following the occurrence of such
Registration Default.  The amount of the liquidated damages shall increase by an
additional 0.25% per annum per $1,000 in principal amount of Transfer Restricted
Securities with respect to each subsequent 90-day period until the Registration
Default has been cured, up to a maximum amount of liquidated damages of 1.00%
per annum per $1,000 in principal amount of Transfer Restricted Securities;
provided that the Company and the Guarantors shall in no event be required to
pay liquidated damages for more than one Registration Default at any given time.
 Notwithstanding anything to the contrary set forth herein, upon filing of the
Exchange Offer Registration Statement and/or, if applicable, the Shelf
Registration Statement, the liquidated damages payable with respect to the
Transfer Restricted Securities as a result of such Registration Default shall
cease.

                    All accrued liquidated damages shall be paid to the Holders
entitled thereto, in the manner provided for the payment of interest in the
Indenture, on each Interest Payment Date, as more fully set forth in the
Indenture, the Notes and the Exchange Notes.  Notwithstanding the fact that any
securities for which liquidated damages are due cease to be Transfer Restricted
Securities, all obligations of the Company and the Guarantors to pay liquidated
damages with respect to securities shall survive until such time as such
obligations with respect to such securities shall have been satisfied in full.

SECTION 6.  REGISTRATION PROCEDURES

                    (a)          Exchange Offer Registration Statement.  In
connection with the Exchange Offer, the Issuers and the Guarantors shall (i)
comply with all applicable provisions of Section

8



--------------------------------------------------------------------------------





6(c) hereof, (ii) use their respective reasonable best efforts to effect such
exchange and to permit the resale of Exchange Notes by any Broker-Dealer that
tendered Notes in the Exchange Offer that such Broker-Dealer acquired for its
own account as a result of its market making activities or other trading
activities (other than Notes acquired directly from the Issuers or any of their
Affiliates) being sold in accordance with the intended method or methods of
distribution thereof, and (iii) comply with all of the following provisions:

 

          (i)          If, following the Closing Date there has been announced a
change in Commission policy with respect to exchange offers such as the Exchange
Offer, that in the reasonable opinion of counsel to the Issuers raises a
question as to whether the Exchange Offer is permitted by applicable federal
law, the Issuers and the Guarantors hereby agree to seek a no-action letter or
other favorable decision from the Commission allowing the Issuers and the
Guarantors to Consummate an Exchange Offer for such Transfer Restricted
Securities.  The Issuers and the Guarantors hereby agree to pursue the issuance
of such a decision to the Commission staff level.  In connection with the
foregoing, the Issuers and the Guarantors hereby agree to take all such other
actions as may be reasonably requested by the Commission or otherwise required
in connection with the issuance of such decision, including without limitation
(A) participating in telephonic conferences with the Commission staff, (B)
delivering to the Commission staff an analysis prepared by counsel to the
Issuers setting forth the legal basis, if any, upon which such counsel has
concluded that such an Exchange Offer should be permitted and (C) diligently
pursuing a resolution (which need not be favorable) by the Commission staff.

 

 

 

          (ii)         As a condition to its participation in the Exchange
Offer, each Holder of Transfer Restricted Securities (including, without
limitation, any Holder who is a Broker Dealer) shall furnish, upon the request
of the Issuers, prior to the Consummation of the Exchange Offer, a written
representation to the Issuers and the Guarantors (which may be contained in the
letter of transmittal contemplated by the Exchange Offer Registration Statement)
to the effect that (A) it is not an Affiliate of the Issuers, (B) it is not
engaged in, and does not intend to engage in, and has no arrangement or
understanding with any Person to participate in, a distribution of the Exchange
Notes to be issued in the Exchange Offer, (C) it is acquiring the Exchange Notes
in its ordinary course of business and (D) if such Holder is a Broker-Dealer,
that it will receive Exchange Notes for its own account in exchange for Notes
that were acquired as a result of market-making activities or other trading
activities and that it will deliver a Prospectus in connection with any resale
of such Exchange Notes.  Each Holder shall be required to make such other
representations as may be reasonably necessary under applicable Commission
rules, regulations or interpretations to render the use of Form S-4 or another
appropriate form under the Act available and will be required to agree to comply
with their agreements and covenants set forth in this Agreement.  Each Holder
using the Exchange Offer to participate in a distribution of the Exchange Notes
will be required to acknowledge and agree that, if the resales are of Exchange
Notes obtained by such Holder in exchange for Notes acquired directly from the
Issuers or an Affiliate thereof, it (1) could not, under Commission policy as in
effect on the date of this Agreement, rely on the position of the Commission
enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon
Capital Holdings Corporation (available May 13, 1988), as interpreted in the

9



--------------------------------------------------------------------------------





 

Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters (including, if applicable, any no-action letter obtained
pursuant to clause (i) above), and (2) must comply with the registration and
prospectus delivery requirements of the Act in connection with a secondary
resale transaction and that such a secondary resale transaction must be covered
by an effective Registration Statement containing the selling security holder
information required by Item 507 or 508, as applicable, of Regulation S-K.

 

 

 

          (iii)        Prior to effectiveness of the Exchange Offer Registration
Statement, the Issuers and the Guarantors shall provide a supplemental letter to
the Commission, if necessary, (A) stating that the Issuers and the Guarantors
are registering the Exchange Offer in reliance on the position of the Commission
enunciated in Exxon Capital Holdings Corporation (available May 13, 1988),
Morgan Stanley and Co., Inc. (available June 5, 1991) as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and, if
applicable, any no-action letter obtained pursuant to clause (i) above, (B)
including a representation that none of the Issuers or any Guarantor has entered
into any arrangement or understanding with any Person to distribute the Exchange
Notes to be received in the Exchange Offer and that, to the best of each
Issuer’s and each Guarantor’s information and belief, each Holder participating
in the Exchange Offer is acquiring the Exchange Notes in its ordinary course of
business and has no arrangement or understanding with any Person to participate
in the distribution of the Exchange Notes received in the Exchange Offer and (C)
any other undertaking or representation required by the Commission as set forth
in any no-action letter pursuant to clause (A) above, if applicable.

                    (b)          Shelf Registration Statement.  In connection
with the Shelf Registration Statement, the Issuers and the Guarantors shall:

 

          (i)          comply with all the provisions of Sections 6(c) and 6(d)
hereof and use their respective reasonable best efforts to effect such
registration to permit the sale of the Transfer Restricted Securities being sold
in accordance with the intended method or methods of distribution thereof (as
indicated in the information furnished to the Issuers pursuant to Section 4(b)
hereof), and pursuant thereto the Issuers and the Guarantors will prepare and
file with the Commission a Registration Statement relating to the registration
on any appropriate form under the Act, which form shall be available for the
sale of the Transfer Restricted Securities in accordance with the intended
method or methods of distribution thereof within the time periods and otherwise
in accordance with the provisions hereof; and

 

 

 

          (ii)          issue, upon the request of any Holder or purchaser of
Notes covered by any Shelf Registration Statement contemplated by this
Agreement, Exchange Notes having an aggregate principal amount equal to the
aggregate principal amount of Notes sold pursuant to the Shelf Registration
Statement and surrendered to the Issuers for cancellation; the Issuers and the
Guarantors shall register Exchange Notes and the related Subsidiary Guarantees
on the Shelf Registration Statement for this purpose and issue the Exchange
Notes to the purchaser(s) of securities subject to the Shelf Registration
Statement in the names as such purchaser(s) shall designate.

10



--------------------------------------------------------------------------------





                    (c)          General Provisions.  In connection with any
Registration Statement and any related Prospectus required by this Agreement to
permit the sale or resale of Transfer Restricted Securities (including, without
limitation, any Registration Statement and the related Prospectus required to
permit resales of Notes and Exchange Notes by Broker-Dealers), the Issuers and
the Guarantors shall:

 

          (i)          use their respective reasonable best efforts to keep such
Registration Statement continuously effective and provide all requisite
financial statements for the period specified in Section 3 or 4 hereof, as
applicable.  Upon the occurrence of any event that would cause any such
Registration Statement or the Prospectus contained therein (A) to contain an
untrue statement of material fact or omit to state any material fact necessary
to make the statements therein not misleading or (B) not to be effective and
usable for resale of Transfer Restricted Securities during the period required
by this Agreement, the Issuers and the Guarantors shall file promptly an
appropriate amendment to such Registration Statement curing such defect, and, if
Commission review is required, use their respective reasonable best efforts to
cause such amendment to be declared effective as soon as practicable; if at any
time the Commission shall issue any stop order suspending the effectiveness of
any Registration Statement, or any state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of the Transfer Restricted Securities under state
securities or Blue Sky laws, the Issuers and the Guarantors shall use their
respective reasonable best efforts to obtain the withdrawal or lifting of such
order at the earliest possible time;

 

 

 

          (ii)         use their respective reasonable best efforts to (A)
prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
such Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as the case may be; (B) cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Act, and (C) to comply fully with Rules
424, 430A and 462, as applicable, under the Act in a timely manner; and comply
with the provisions of the Act with respect to the disposition of all securities
covered by such Registration Statement during the applicable period in
accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

 

 

 

          (iii)        in connection with any sale of Transfer Restricted
Securities that will result in such securities no longer being Transfer
Restricted Securities, cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Transfer Restricted
Securities to be sold and not bearing any restrictive legends; and to register
such Transfer Restricted Securities in such denominations and such names as the
selling Holders may request at least one Business Day prior to such sale of
Transfer Restricted Securities;

 

 

 

          (iv)         use their respective reasonable best efforts to cause the
disposition of the Transfer Restricted Securities covered by the Registration
Statement to be registered with or approved by such federal or state securities
agencies or authorities as may be necessary

11



--------------------------------------------------------------------------------





 

to enable the seller or sellers thereof to consummate the disposition of such
Transfer Restricted Securities; provided, however, that none of the Issuers or
any Guarantor shall be required to register or qualify as a foreign corporation
where it is not now so qualified or to take any action that would subject it to
general service of process in suits or to taxation, other than as to matters and
transactions relating to the Registration Statement,  in any jurisdiction where
it is not now so subject;

 

 

 

          (v)          provide CUSIP numbers for all Transfer Restricted
Securities or Exchange Notes, as the case may be, not later than the effective
date of such Registration Statement covering such Transfer Restricted Securities
or Exchange Notes, as the case may be, and provide the Trustee under the
Indenture with certificates for the Transfer Restricted Securities or Exchange
Notes, as the case may be, which are in a form eligible for deposit with The
Depository Trust Company;

 

 

 

          (vi)         otherwise use their respective reasonable best efforts to
comply with all applicable rules and regulations of the Commission, and make
generally available to its Holders with regard to any applicable Registration
Statement, as soon as practicable, a consolidated earnings statement meeting the
requirements of Rule 158 (which need not be audited) covering a twelve-month
period beginning after the effective date of the Registration Statement (as such
term is defined in paragraph (c) of Rule 158 under the Act) no later than 45
days after the end of the twelve-month period (or 90 days after the end of the
twelve month period if such period is a fiscal year); and

 

 

 

          (vii)        cause the Indenture to be qualified under the TIA not
later than the effective date of the first Registration Statement required by
this Agreement and, in connection therewith, cooperate with the Trustee and the
Holders to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use their respective reasonable best efforts to cause the Trustee
thereunder to execute, all documents that may be required to effect such changes
and all other forms and documents required to be filed with the Commission to
enable such Indenture to be so qualified in a timely manner.

                    (d)          Additional Provisions Applicable to Shelf
Registration Statements and Certain Exchange Offer Prospectuses.  In connection
with (1) each Shelf Registration Statement, and (2) each Exchange Offer
Registration Statement, if and to the extent that an Initial Purchaser has
notified the Issuers in accordance with Section 3(a) that it is a Holder of
Exchange Notes that are Transfer Restricted Securities (for so long as such
Exchange Notes are Transfer Restricted Securities or for the period provided in
Section 3 hereof, whichever is shorter), the Issuers and the Guarantors shall: 

 

          (i)          advise each Holder promptly (but in any event within five
Business Days) and, if requested by such Holder, confirm such advice in writing,
(A) when the Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to any applicable Registration Statement or
any post-effective amendment thereto, when the same has become effective, (B) of
any request by the Commission for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, (C) of the

12



--------------------------------------------------------------------------------





 

issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement under the Act or of the suspension by any state
securities commission of the qualification of the Transfer Restricted Securities
for offering or sale in any jurisdiction, or the initiation of any proceeding
for any of the preceding purposes, or (D) of the existence of any fact or the
happening of any event that makes any statement of a material fact made in the
Registration Statement, the Prospectus, any amendment or supplement thereto or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Registration Statement in order to
make the statements therein not misleading, or that requires the making of any
additions to or changes in the Prospectus in order to make the statements
therein, in the light of the circumstances under which it was made, not
misleading; and if at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or Blue Sky laws, the Issuers and
the Guarantors shall use their reasonable best efforts to obtain the withdrawal
or lifting of such order at the earliest possible time and will provide to the
Initial Purchasers and each Holder who is named in the Registration Statement
prompt notice of the withdrawal of any such order;

 

 

 

          (ii)         if any fact or event contemplated by Section 6(d)(i)(D)
above shall exist or have occurred, use their reasonable best efforts to prepare
a supplement or post-effective amendment to the Registration Statement or
related Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered to the purchasers of
Transfer Restricted Securities, the Prospectus will not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

 

 

          (iii)        furnish to each Holder in connection with such exchange
or sale, if any (or, in connection with any Exchange Offer Registration
Statement, furnish to counsel for the Initial Purchasers), before filing with
the Commission, copies of any Registration Statement or any Prospectus included
therein (except the Prospectus included in the Exchange Offer Registration
Statement at the time it was declared effective) or any amendments or
supplements to any such Registration Statement or Prospectus (but excluding all
documents incorporated by reference after the initial filing of such
Registration Statement as a result of the Company’s periodic reporting
requirements under the Exchange Act), which documents will be subject to the
review and comment of such Holders (and counsel, as the case may be) in
connection with such sale, if any, for a period of at least five Business Days,
and the Issuers will not file any such Registration Statement or Prospectus or
any amendment or supplement to any such Registration Statement or Prospectus
(excluding all such documents incorporated by reference as a result of the
Company’s periodic reporting requirements under the Exchange Act) to which such
Holders (or counsel, as the case may be) shall reasonably object within five
Business Days after the receipt thereof; a Holder shall be deemed to have
reasonably objected to such filing if such Registration Statement, amendment,
Prospectus or supplement, as applicable, as proposed to be filed, contains an
untrue statement of a

13



--------------------------------------------------------------------------------





 

material fact or omits to state any material fact necessary to make the
statements therein not misleading or fails to comply with the applicable
requirements of the Act;

 

 

 

          (iv)         promptly after the filing of any document that is to be
incorporated by reference into a Registration Statement or Prospectus, make
available (including by means of filing on the Commission’s EDGAR system) copies
of such document to each Holder (or in connection with any Exchange Offer
Registration Statement, make available to counsel for the Initial Purchasers) in
connection with such exchange or sale, if any, make the Issuers’ and the
Guarantors’ representatives available for discussion of such document and other
customary due diligence matters;

 

 

 

          (v)          furnish or make available, at reasonable times, for
inspection by each Holder in connection with any Shelf Registration Statement or
Exchange Offer Registration Statement and any attorney or accountant retained by
such Holders in connection with such Registration Statement, all financial and
other records, pertinent corporate documents of the Issuers and the Guarantors
and cause the Issuers’ and the Guarantors’ officers, directors and employees to
supply all information reasonably requested by any such Holder, attorney or
accountant in connection with such Registration Statement or any post-effective
amendment thereto subsequent to the filing thereof and prior to its
effectiveness; provided, however, that the foregoing inspection and information
gathering (A) shall be coordinated on behalf of the selling Holders,
underwriters or any representative thereof by one counsel, who shall be Milbank,
Tweed, Hadley & McCloy LLP or such other counsel as may be chosen by the Holders
of a majority in principal amount of Transfer Restricted Securities, and (B)
shall not be available to any such Holder who does not agree to hold such
information in confidence and not to trade in securities of the Issuers in
violation of federal and state securities laws;

 

 

 

          (vi)         if requested by any Holders (or, in connection with any
Exchange Offer Registration Statement, the Initial Purchasers and their counsel)
in connection with such exchange or sale, and use their respective reasonable
best efforts to promptly include in any Registration Statement or Prospectus,
pursuant to a supplement or post-effective amendment if necessary, such
information as such Holders may reasonably request to have included therein,
including, without limitation, information relating to the “Plan of
Distribution” of the Transfer Restricted Securities; and make all required
filings of such Prospectus supplement or post-effective amendment as soon as
practicable after the Issuers are notified of the matters to be included in such
Prospectus supplement or post-effective amendment;

 

 

 

          (vii)        make available to each Holder (or, in connection with any
Exchange Offer Registration Statement, counsel for the Initial Purchasers) in
connection with such exchange or sale without charge, at least one copy of the
Registration Statement, as first filed with the Commission, and of each
amendment thereto, including, if requested, all documents incorporated by
reference therein and all exhibits (including exhibits incorporated therein by
reference);

 

 

 

          (viii)        deliver to each Holder (or, in connection with any
Exchange Offer Registration Statement, the Initial Purchasers and their counsel)
without charge, as many

14



--------------------------------------------------------------------------------





 

copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Holder (or, in connection with any
Exchange Offer Registration Statement, the Initial Purchasers and their counsel)
reasonably may request; the Issuers and the Guarantors hereby consent to the use
(in accordance with law) of the Prospectus and any amendment or supplement
thereto by each selling Holder in connection with the offering and the sale of
the Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto;

 

 

 

 

 

          (ix)         upon the request of any Holder in connection with a Shelf
Registration Statement, enter into such customary agreements (including, an
underwriting agreement in customary form) and make such representations and
warranties and take all such other actions in connection therewith in order to
expedite or facilitate the disposition of the Transfer Restricted Securities as
may be reasonably requested by any Holder in connection with any sale or resale
pursuant to a Shelf Registration Statement.  In such connection, the Issuers and
the Guarantors shall:

 

 

 

 

 

 

            (A)          upon request of any Holder in connection with an
Underwritten Registration under any Registration Statement, furnish (or in the
case of clauses (2) and (3) below, use their respective reasonable best efforts
to cause to be furnished) to each Holder,: 

 

 

 

 

 

 

 

                 (1)          a certificate, dated such date, signed on behalf
of  each Issuer and each Guarantor by (x) the President or any Vice President
and (y) a principal financial or accounting officer of the Company, Finance
Corp. and such Guarantor, confirming, as of the date thereof, the matters set
forth in Section 8(h) of the Purchase Agreement and such other similar matters
as such Holders may reasonably request;

 

 

 

 

 

 

 

                 (2)          in connection with any Underwritten Registration
or Underwritten Offering, a customary opinion, dated the date of the closing of
the Underwritten Offering, of counsel for the Issuers and the Guarantors
covering matters similar to those set forth in Sections 8(c) and (d) of the
Purchase Agreement and such other matters as such Holder may reasonably request,
and in any event including a statement to the effect that such counsel has
participated in conferences with officers and other representatives of the
Issuers and the Guarantors, representatives of the independent public
accountants for the Issuers and the Guarantors and has considered the matters
required to be stated therein and the statements contained therein, although
such counsel has not independently verified the accuracy, completeness or
fairness of such statements; and that such counsel advises that, on the basis of
the foregoing (and relying as to materiality to a large extent on
representatives of the Issuers), no facts came to such counsel’s attention that
caused such counsel to believe that the Registration Statement, any preliminary
prospectus, Prospectus (or any amendment or supplement thereto) provided to any
Holder or any prospective purchaser of Exchange Notes or registered Notes
contained an untrue statement of a material fact or omitted to state a material
fact

15



--------------------------------------------------------------------------------





 

 

 

required to be stated therein or necessary to make the statements therein not
misleading, or that the Prospectus contained in such Registration Statement as
of its date contained an untrue statement of a material fact or omitted to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading.  Without
limiting the foregoing, such counsel may state further that such counsel assumes
no responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial and operating data included in any Registration Statement
contemplated by this Agreement or the related Prospectus; and

 

 

 

 

 

 

 

                 (3)          in connection with any Underwritten Registration
or Underwritten Offering, a customary comfort letter(s), dated the date of the
closing of the Underwritten Offering, as the case may be, from the Issuers’
independent accountants, in the customary form and covering matters of the type
customarily covered in comfort letters to underwriters in connection with
underwritten offerings, and affirming the matters set forth in the comfort
letters delivered pursuant to Section 8(f) and (g) of the Purchase Agreement;
and

 

 

 

 

 

 

            (B)          deliver such other documents and certificates as may be
reasonably requested by the selling Holders to evidence compliance with the
matters covered in clause (A) above and with any customary conditions contained
in any agreement entered into by the Issuers and the Guarantors pursuant to this
clause (ix);

 

 

 

 

 

          (x)          prior to any public offering of Transfer Restricted
Securities, cooperate with the selling Holders and their counsel in connection
with the registration and qualification of the Transfer Restricted Securities
under the securities or Blue Sky laws of such jurisdictions as the selling
Holders may request and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the applicable Registration Statement;
provided, however, that neither of the Issuers nor any Guarantor shall be
required to register or qualify as a foreign corporation where it is not now so
qualified or to take any action that would subject it to general service of
process in suits or to taxation in any jurisdiction where it is not now so
subject; and

 

 

 

          (xi)          provide promptly to each Holder, upon request, each
document filed with the Commission pursuant to the requirements of Section 13 or
Section 15(d) of the Exchange Act; provided, that such documents are not
available on the Commission’s EDGAR system.

                    (e)          Restrictions on Holders.  Each Holder’s
acquisition of a Transfer Restricted Security constitutes such Holder’s
agreement that, upon receipt of the notice referred to in Section 6(d)(i)(C) or
any notice from the Issuers of the existence of any fact of the kind described
in Section 6(d)(i)(D) hereof (in each case, a “Suspension Notice”), such Holder
will

16



--------------------------------------------------------------------------------





forthwith discontinue disposition of Transfer Restricted Securities pursuant to
the applicable Registration Statement until (i) such Holder has received copies
of the supplemented or amended Prospectus contemplated by Section 6(d)(ii)
hereof, or (ii) such Holder is advised in writing by the Issuers that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus (in
each case, the “Recommencement Date”).  Each Holder receiving a Suspension
Notice shall be required to either (i) destroy any Prospectuses, other than
permanent file copies, then in such Holder’s possession which have been replaced
by the Issuers with more recently dated Prospectuses or (ii) deliver to the
Issuers (at the Issuers’ expense) all copies, other than permanent file copies,
then in such Holder’s possession of the Prospectus covering such Transfer
Restricted Securities that was current at the time of receipt of the Suspension
Notice.  The time period regarding the effectiveness of such Registration
Statement set forth in Section 3 or 4 hereof, as applicable, shall be extended
by a number of days equal to the number of days in the period from and including
the date of delivery of the Suspension Notice to the date of delivery of the
Recommencement Date.

SECTION 7.  REGISTRATION EXPENSES

                    (a)          All expenses incident to the Issuers’ and the
Guarantors’ performance of or compliance with this Agreement will be borne by
the Issuers, regardless of whether a Registration Statement becomes effective,
including without limitation:  (i) all registration and filing fees and
expenses; (ii) all fees and expenses of compliance with federal securities and
state Blue Sky or securities laws; (iii) all reasonable expenses of printing
(including, without limitation, certificates for the Exchange Notes to be issued
in the Exchange Offer and printing of Prospectuses), messenger and delivery
services and telephone; (iv) all reasonable fees and disbursements of counsel
for the Issuers, the Guarantors and one counsel for the Holders of Transfer
Restricted Securities (which shall be Milbank, Tweed, Hadley & McCloy LLP or
such other counsel as may be selected by a majority of such Holders); (v) if the
Issuers elect, in their sole discretion, to list the Exchange Notes on a
national securities exchange or automated quotation system, all application and
filing fees in connection with listing the Exchange Notes on such national
securities exchange or automated quotation system pursuant to the requirements
hereof; and (vi) all fees and disbursements of independent certified public
accountants of the Issuers and the Guarantors (including the expenses of any
special audit and comfort letters required by or incident to such performance).

                    The Issuers will, in any event, bear its and the Guarantors’
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expenses
of any annual audit and the fees and expenses of any Person, including special
experts, retained by the Issuers or the Guarantors.

                    (b)          In connection with any Registration Statement
required by this Agreement (including, without limitation, the Exchange Offer
Registration Statement and the Shelf Registration Statement, including any
amendment or supplement thereto, and any other documents delivered to any
Holders), the Issuers and the Guarantors will reimburse the Initial Purchasers
and the Holders of Transfer Restricted Securities who are tendering Notes into
in the Exchange Offer and/or selling or reselling Notes or Exchange Notes
pursuant to the “Plan of Distribution” section contained in the Exchange Offer
Registration Statement or the Shelf

17



--------------------------------------------------------------------------------





Registration Statement, as applicable, for the reasonable fees and disbursements
of not more than one counsel (who shall be Milbank, Tweed, Hadley & McCloy LLP
unless another firm shall be chosen by the Holders of a majority in principal
amount of the Transfer Restricted Securities for whose benefit such Registration
Statement is being prepared).

SECTION 8.  INDEMNIFICATION

                    (a)          The Issuers and the Guarantors agree, jointly
and severally, to indemnify and hold harmless each Holder, its directors,
officers and each Person, if any, who controls such Holder (within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act), to the fullest
extent lawful from and against any and all losses, claims, damages, liabilities
or judgments (including without limitation, any legal or other expenses
reasonably incurred in connection with investigating or defending any matter,
including any action that could give rise to any such losses, claims, damages,
liabilities or judgments) caused by any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement,
preliminary prospectus or Prospectus (or any amendment or supplement thereto)
provided by the Issuers to any Holder or any prospective purchaser of Exchange
Notes or registered Notes, or caused by any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, except insofar as such losses, claims,
damages, liabilities or judgments are caused by an untrue statement or omission
or alleged untrue statement or omission that is based upon information relating
to any of the Holders furnished in writing to the Issuers by any of the Holders.

                    (b)          By its acquisition of Transfer Restricted
Securities, each Holder of Transfer Restricted Securities agrees, severally and
not jointly, to indemnify and hold harmless the Issuers and the Guarantors, and
their respective directors and officers, and each Person, if any, who controls
(within the meaning of Section 15 of the Act or Section 20 of the Exchange Act)
the Issuers or the Guarantors to the same extent as the foregoing indemnity from
the Issuers and the Guarantors set forth in Section 8(a) above, but only with
reference to information relating to such Holder furnished in writing to the
Issuers by such Holder expressly for use in any Registration Statement or in any
amendment or supplement thereto.  In no event shall any Holder, its directors,
officers or any Person who controls such Holder be liable or responsible for any
amount in excess of the amount by which the total amount received by such Holder
with respect to its sale of Transfer Restricted Securities pursuant to a
Registration Statement exceeds (i) the amount paid by such Holder for such
Transfer Restricted Securities and (ii) the amount of any damages that such
Holder, its directors, officers or any Person who controls such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.

                    (c)          In case any action shall be commenced involving
any Person in respect of which indemnity may be sought pursuant to Section 8(a)
or (b) hereof (the “indemnified party”), the indemnified party shall promptly
notify the Person against whom such indemnity may be sought (the “indemnifying
person”) in writing and the indemnifying party shall assume the defense of such
action, including the employment of counsel reasonably satisfactory to the
indemnified party and the payment of all fees and expenses of such counsel, as
incurred (except that in the case of any action in respect of which indemnity
may be sought pursuant to both Sections 8(a) and (b) hereof, a Holder shall not
be required to assume the defense of such action

18



--------------------------------------------------------------------------------





pursuant to this Section 8(c), but may employ separate counsel and participate
in the defense thereof, but the fees and expenses of such counsel, except as
provided below, shall be at the expense of the Holder).  Any indemnified party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the indemnified party unless (i) the employment of
such counsel shall have been specifically authorized in writing by the
indemnifying party, (ii) the indemnifying party shall have failed to assume the
defense of such action or employ counsel reasonably satisfactory to the
indemnified party or (iii) the named parties to any such action (including any
impleaded parties) include both the indemnified party and the indemnifying
party, and the indemnified party shall have been advised by such counsel that
there may be one or more legal defenses available to it which are different from
or additional to those available to the indemnifying party (in which case the
indemnifying party shall not have the right to assume the defense of such action
on behalf of the indemnified party).  In any such case, the indemnifying party
shall not, in connection with any one action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all indemnified parties and all such fees and expenses shall be
reimbursed as they are incurred.  Such firm shall be designated in writing by a
majority of the Holders, in the case of the parties indemnified pursuant to
Section 8(a) hereof, and by the Issuers and the Guarantors, in the case of
parties indemnified pursuant to Section 8(b) hereof.  The indemnifying party
shall indemnify and hold harmless the indemnified party from and against any and
all losses, claims, damages, liabilities and judgments by reason of any
settlement of any action (i) effected with its written consent or (ii) effected
without its written consent if the settlement is entered into more than 20
Business Days after the indemnifying party shall have received a request from
the indemnified party for reimbursement for the fees and expenses of counsel (in
any case where such fees and expenses are at the expense of the indemnifying
party) and, prior to the date of such settlement, the indemnifying party shall
have failed to comply with such reimbursement request.  No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement or compromise of, or consent to the entry of judgment with respect
to, any pending or threatened action in respect of which the indemnified party
is or could have been a party and indemnity or contribution may be or could have
been sought hereunder by the indemnified party, unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability on claims that are or could have been the subject
matter of such action and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of the
indemnified party.

                    To the extent that the indemnification provided for in this
Section 8 is unavailable to an indemnified party in respect of any losses,
claims, damages, liabilities or judgments referred to therein, then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or judgments (i) in such proportion
as is appropriate to reflect the relative benefits received by the Issuers and
the Guarantors on the one hand, and the Holders, on the other hand, from their
initial sale of Transfer Restricted Securities (or in the case of Exchange Notes
that are Transfer Restricted Securities, the sale of the Notes for which such
Exchange Notes were exchanged) or (ii) if the allocation provided by such clause
8(d)(i ) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in such clause
8(d)(i) above but also the relative fault of the Issuers and the

19



--------------------------------------------------------------------------------





Guarantors, on the one hand, and of the Holder, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or judgments, as well as any other relevant equitable
considerations.  The relative fault of the Issuers and the Guarantors, on the
one hand, and of the Holder, on the other hand, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Issuers or such Guarantor, on the one
hand, or by the Holder, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and judgments referred to above shall be
deemed to include, subject to the limitations set forth in Section 8(c) hereof,
any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim.

                    The Issuers, the Guarantors and, by its acquisition of
Transfer Restricted Securities, each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. 
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any matter, including any
action that could have given rise to such losses, claims, damages, liabilities
or judgments.  Notwithstanding the provisions of this Section 8, no Holder, its
directors, its officers or any Person, if any, who controls such Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total received by such Holder with respect to the sale of Transfer
Restricted Securities pursuant to a Registration Statement exceeds (i) the
amount paid by such Holder for such Transfer Restricted Securities and (ii) the
amount of any damages which such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.  The Holders’
obligations to contribute pursuant to this Section 8(d) are several in
proportion to the respective principal amount of Transfer Restricted Securities
held by each Holder hereunder and not joint.

SECTION 9.  RULE 144A AND RULE 144

                    Each of the Issuers and each Guarantor agree with each
Holder, for so long as any Transfer Restricted Securities remain outstanding and
during any period in which such Issuers or such Guarantor (i) is not subject to
Section 13 or 15(d) of the Exchange Act, to make available, upon request of any
Holder or beneficial owner of Transfer Restricted Securities in connection with
any sale thereof and any prospective purchaser of such Transfer Restricted
Securities designated by such Holder or beneficial owner, the information
required by Rule 144A(d)(4) under the Act in order to permit resales of such
Transfer Restricted Securities pursuant to Rule 144A, and (ii) is subject to
Section 13 or 15(d) of the Exchange Act, to make all filings required thereby in
a timely manner in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144.  Notwithstanding the foregoing, nothing in this
Section 9 shall be deemed

20



--------------------------------------------------------------------------------





to require the Issuers to register any of its securities pursuant to the
Exchange Act.

SECTION 10.  FUTURE SUBSIDIARY GUARANTEES

                    If, prior to the Consummation of the Exchange Offer or prior
to the effectiveness of the Shelf Registration Statement, as the case may be,
any significant subsidiary of the Company executes a Subsidiary Guarantee in
accordance with the terms and provisions of the Indenture, the Company shall
cause such subsidiary to execute and deliver to the parties hereto a counterpart
signature page to this Agreement and such subsidiary shall be bound by all the
provisions of this Agreement as a “Guarantor.”

SECTION 11.  MISCELLANEOUS

                    (a)          Remedies.  The Issuers and the Guarantors
acknowledge and agree that any failure by the Issuers and/or the Guarantors to
comply with their respective obligations under Sections 3 and 4 hereof may
result in material irreparable injury to the Initial Purchasers or the Holders
for which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of any such
failure, the Initial Purchasers or any Holder may obtain such relief as may be
required to specifically enforce the Issuers’ and the Guarantor’s obligations
under Sections 3 and 4 hereof.  The Issuers and the Guarantors further agree to
waive the defense in any action for specific performance that a remedy at law
would be adequate.

                    (b)          No Inconsistent Agreements.  The Issuers and
the Guarantors will not, on or after the date of this Agreement, enter into any
agreement with respect to their respective securities that is inconsistent with
the rights granted to the Holders in this Agreement or otherwise conflicts with
the provisions hereof. The Issuers and the Guarantors have not previously
entered into any agreement granting any registration rights with respect to
their respective securities to any Person that would require such securities to
be included in any Registration Statement filed hereunder. The rights granted to
the Holders hereunder do not in any way conflict with and are not inconsistent
with the rights granted to the holders of the Issuers’ and the Guarantors’
securities under any agreement in effect on the date hereof.

                    (c)          Amendments and Waivers.  This Agreement may not
be amended, modified or supplemented, and waivers or consents to or departures
from the provisions hereof may not be given unless (i) in the case of Section 5
hereof and this Section 11(c)(i), the Issuers have obtained the written consent
of Holders of all outstanding Transfer Restricted Securities and (ii) in the
case of all other provisions hereof, the Issuers have obtained the written
consent of Holders of a majority of the outstanding principal amount of Transfer
Restricted Securities (excluding Transfer Restricted Securities held by the
Issuers or their Affiliates).  Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof that relates exclusively to the
rights of Holders w hose Transfer Restricted Securities are being tendered
pursuant to the Exchange Offer, and that does not affect directly or indirectly
the rights of other Holders whose Transfer Restricted Securities are not being
tendered pursuant to such Exchange Offer, may be given by the Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
subject to such Exchange Offer.

21



--------------------------------------------------------------------------------





                    (d)          Third Party Beneficiary.  The Holders shall be
third party beneficiaries to the agreements made hereunder between the Issuers
and the Guarantors, on the one hand, and the Initial Purchasers, on the other
hand, and shall have the right to enforce such agreements directly to the extent
they may deem such enforcement necessary or advisable to protect their rights
hereunder.

                    (e)          Notices.  All notices and other communications
provided for or permitted hereunder shall be made in writing by hand-delivery,
first-class mail (registered or certified, return receipt requested), telex,
facsimile transmission, or air courier guaranteeing overnight delivery:  

 

          (i)          if to a Holder, at the address set forth on the records
of the registrar under the Indenture, with a copy to the registrar under the
Indenture; and

 

 

 

 

          (ii)          if to the Issuers or any of the Guarantors:

 

 

 

 

 

U.S. Shipping Partners L.P.

 

 

399 Thornall Street

 

 

8th Floor

 

 

Edison, New Jersey 08837

 

 

Attention: Paul Gridley

 

 

Fax:  (732) 635-1940

 

 

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

 

 

Fulbright & Jaworski LLP

 

 

666 Fifth Avenue

 

 

New York

 

 

New York 10103

 

 

Attention:            Paul Jacobs

 

 

Fax:  (212) 318-3400

                    All such notices and communications shall be deemed to have
been duly given at the time delivered by hand, when receipt acknowledged, if
sent by facsimile transmission; and on the next Business Day, if timely
delivered to an air courier guaranteeing overnight delivery.

                    Copies of all such notices, demands or other communications
shall be concurrently delivered by the Person giving the same to the Trustee at
the address specified in the Indenture.

                    (f)          Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties, including without limitation and without the need for an express
assignment, subsequent Holders; provided, that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Transfer Restricted
Securities in violation of the terms hereof or of the Purchase Agreement or the
Indenture.  If any transferee of any Holder shall acquire Transfer Restricted
Securities in any manner, whether by operation of law or otherwise, such
Transfer Restricted Securities shall be

22



--------------------------------------------------------------------------------





held subject to all of the terms of this Agreement, and by taking and holding
such Transfer Restricted Securities such Person shall be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement, including the restrictions on resale set forth in this Agreement
and, if applicable, the Purchase Agreement, and such Person shall be entitled to
receive the benefits hereof.

                    (g)          Counterparts.  This Agreement may be executed
in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

                    (h)          Headings.  The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

                    (i)          Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

                    (j)          Severability.  In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be affected or impaired thereby.

                    (k)          General Interpretive Principles.  Whenever used
in this Agreement, except as otherwise expressly provided or unless the context
otherwise requires, any noun or pronoun shall be deemed to include the plural as
well as the singular and to cover all genders. The headings of the sections,
paragraphs, subparagraphs, clauses and subclauses of this Agreement are for
convenience of reference only and shall not in any way affect the meaning or
interpretation of any of the provisions hereof. Unless otherwise specified, the
terms “hereof,” “herein” and similar terms refer to this Agreement as a whole,
and references herein to Sections refer to Sections of this Agreement.  Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include”, “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations.

                    (l)          Entire Agreement.  This Agreement is intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein with respect to the registration rights granted with
respect to the Transfer Restricted Securities.  This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

23



--------------------------------------------------------------------------------





                    IN WITNESS WHEREOF, the parties have executed this Agreement
as of the date first written above.

 

U.S. SHIPPING PARTNERS L.P.

 

 

 

 

By:

US Shipping General Partner LLC,
its general partner

 

 

 

 

 

 

 

By

/s/ Paul B. Gridley

 

 

--------------------------------------------------------------------------------

 

Name:

Paul B. Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

U.S. SHIPPING FINANCE CORP.

 

 

 

 

 

 

 

By

/s/ Paul B. Gridley

 

 

--------------------------------------------------------------------------------

 

Name:

Paul B. Gridley

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

U.S. SHIPPING OPERATING LLC

 

USS ATB 1 LLC

 

USS ATB 2 LLC

 

USS CHARTERING LLC

 

USS M/V HOUSTON LLC

 

USS PRODUCT MANAGER LLC

 

USS JV MANAGER INC.

 

USS PC HOLDING CORP.

 

ITB BALTIMORE LLC

 

ITB GROTON LLC

 

ITB JACKSONVILLE LLC

 

ITB MOBILE LLC

 

ITB NEW YORK LLC

 

ITB PHILADELPHIA LLC

 

USCS ATB LLC

 

USCS CHEMICAL PIONEER INC.

 

USCS CHEMICAL CHARTERING LLC

 

USCS CHARLESTON CHARTERING LLC

 

USCS CHARLESTON LLC

 

USCS SEA VENTURE LLC

 

 

 

 

 

 

 

By

/s/ Paul B. Gridley

 

 

--------------------------------------------------------------------------------

 

Name:

Paul B. Gridley

 

Title:

Chairman and Chief Executive Officer



--------------------------------------------------------------------------------





Accepted and agreed by:

 

 

 

 

 

LEHMAN BROTHERS INC.

 

CIBC WORLD MARKETS CORP.

 

 

 

 

By:

LEHMAN BROTHERS INC.

 

 

Authorized Representative

 

 

 

 

 

 

 

By

/s/

 

 

--------------------------------------------------------------------------------

 

 

Authorized Representative

 



--------------------------------------------------------------------------------





SCHEDULE I

U.S. SHIPPING OPERATING LLC (Delaware)

USS ATB 1 LLC (Delaware)

USS ATB 2 LLC (Delaware)

USS CHARTERING LLC (Delaware)

USS M/V HOUSTON LLC (Delaware)

USS PRODUCT MANAGER LLC (Delaware)

ITB BALTIMORE LLC (Delaware)

ITB GROTON LLC (Delaware)

ITB JACKSONVILLE LLC (Delaware)

ITB MOBILE LLC (Delaware)

ITB NEW YORK LLC (Delaware)

ITB PHILADELPHIA LLC (Delaware)

USCS ATB LLC (Delaware)

USCS CHEMICAL PIONEER INC.  (Delaware)

USCS CHEMICAL CHARTERING LLC (Delaware)

USCS CHARLESTON CHARTERING LLC (Delaware)

USCS CHARLESTON LLC (Delaware)

USCS SEA VENTURE LLC (Delaware)



--------------------------------------------------------------------------------